DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 4-5, 8-15 and 20 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended claims 1 and 15 to include the previously recited allowable subject matter from canceled claims 7 & 17. Claim 20 now recites the same allowable subject matter from as claim 1 & 15 in a manner such that the same novel configuration of the bearings, coupler, clutch moving component, and shaft is claimed.
Specifically, claims 1, 15, and 20 now all require the coupler be connected to the clutch moving component through the second shaft. This is understood to mean that the second shaft must be physically located between the coupler and the clutch moving component (as seen by Fig.10 of the instant application). Such a limitation, in combination with the limitation that the coupler and clutch moving component being located between two bearings between the shafts, thereby defines a structure where a coupler unit for engaging the second shaft is actually located within the second shaft. This is in stark contrast to any prior art recited, which showcases a clutch with a coupling portion defined below the first and second shafts with corresponding coupling portions that are also located below the shafts and moves into engagement outside of the second shaft. This change in structure is not considered to be a mere possible rearrangement that a skilled artisan could perform without any unexpected results as the structure indicate a novel configuration for a clutch and coupler for a drive assembly of a washing machine that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711